OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            STATE ©F TeCAS#-!§^
            PENALTY FOR
1/5/2015    PRIVATE USE ff^f f|^L__»_                                      _, „,.
                                                                           JAN07 2015

GOUDEAU, REGINALD WAYNE \ fffdrfSg^fiSoffi^1^ FROM W^S7fd8-04
On this day, the application fo^1i:0.7 Writ^of Habeas Corpus has been received
and presented to the Court.       '^£,*-rSy&wfr
                                                                    Abel Acosta, Clerk

                               REGINALD WAYNE GOUDEAU
                               STRINGFELLOW UNIT - TDC #865774
                              "1200 FM 655
                              ROSHARON, TX 77583